Richardson, Judge:
Plaintiffs move under Rule 14.7(a) for an order suspending the actions enumerated in an attached Schedule A pending the final determination of Oxford International Corp. v. United States, protest 67/66628; and the motion is not opposed by the defendant. Plaintiffs’ motion is disposed of as follows:
As to the actions enumerated in the attached Schedule A(l), the motion is dismissed without prejudice to a renewal thereof upon proper papers. The entry papers are not before the court, and appear not to have been received by the court from the custody of the regional commissioner of customs.
As to the actions enumerated in the attached Schedule A(2), the motion and the said actions are dismissed for prematurity by reason of the fact that in contravention of 19 U.S.C.A., section 1503(a) (section 503(a), Tariff Act of 1930, as amended by the Customs Simplification Act of 1953) the subject liquidations were not made upon a final appraised value, and as such, are void, liquidation in each instance having taken place within 60 days of the date of the appraiser’s report. See United States v. Boston Paper Board Co., 23 CCPA 372, T.D. 48233 (1936), and other cases cited in Memorandum to Accompany Order in Lamb-Weston, Inc. v. United States, protest 69/38803-10256, C.D. 4301, decided December 1, 1971. It is the duty of the regional commissioner or district director of customs, as the case may be, to liquidate the involved entries in the manner provided for by law so that plaintiffs may file a valid protest against said entries if they be so advised.
As to the actions enumerated in the attached Schedule A(3), the motion, being unopposed, and the court having jurisdiction, is granted, and said actions are suspended pending the final determination of the action entitled Oxford International Corp. v. United States, protest 67/66628.
*411Schedule A(l)
Court N os.
70/59920
70/60225
Schedule A (2)
Court Nos. Court Nos. Court Nos.
69/36369 70/14002 70/36384
70/350 70/13997 70/50414
70/370 70/19487 70/52611
70/511 70/19489 70/58410
70/9592 70/36365 70/38675 (entries 513424,
70/9606 513345 only)
70/52313 (entries 100853, 109128 only)
Schedule A (3)
Court Nos. Court Nos. Court Nos.
70/30781 70/37771 70/38675 (entry 385562
70/30782 70/41538 only)
70/30784 70/58377 70/52313 (entry 114157
70/36357 70/55703 only)